DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on May 02, 2022. Claims 1-22 are canceled. Claims 23-42 are new and examined herein.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The Applicant can resolve this rejection as follows:
–	Amend the claim(s)
–	Cancel the claim(s)
–	File a proper terminal disclaimer
However,
–	Declarations under 37 CFR 1.131 are NOT sufficient to overcome this rejection 
	This is an obviousness type double patenting rejection (ODP). Only one patent can be issued per invention. Claims 23-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,348,141. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference using patented system claim 1 and instant application system claim 23 as an example is the following:
23. (New) A system, comprising one or more procors and one or more age devices storing instructionse operable, when executed by the one or more s, to cause the one or moessors to: access a real-time mobile chat session hosted by a mobile chat server via an application programming interface associated with the real-time mobile chat session; receive input chat data ing the real-user device, cellular tower triangulation associated with the user device, or a personal area network (PAN) associated with the user device; determine included  the message; determine a predefined search parameter value associated with the one or more search terms; compare the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more; in response to a determination that the predefined search parameter value is missing based on the number of search parameter values an electronic interface of the user device during the real-time mobile chat session, wherein the first output chat data  wherein the defined request satisfies both the predefined search parameter value and the threshold number of search parameter values; receive the one or more additional search terms during the real-time mobile chat session; determd output chat ata basedt least in rt on th, the one odditionuser device; 
 
	However, it would be obvious to person having ordinary skill in the art before the effective filling date of the invention to omit the recitation that is striked-through; and recite, instead of server, processor and storage, and recite, instead of consumer, user (as noted by the underlined recitation above when compared with already patented claims) in order to broaden the scope of already patented claim and extend the patent coverage. Further, the claimed elements would continue to function in the same manner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 23-30 are a system; claims 31-38 are a method; and claims 39-42 are a computer readable medium. Thus, each claim 23-38, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, as per claims 39-42, the claims are directed to a computer readable medium containing instructions that when executed cause a machine to perform operations. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se.  Applicant's specification discloses both non-transitory tangible media (see [0028]; [0076]; [0086]) and transitory propagating signals per se (see [0076]; [0080]); therefore, the claims must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO suggests the following approach for computer-readable medium claims, as indicated in ‘Subject Matter Eligibility of Computer Readable Media’ memo by USPTO Director David J. Kappos, dated Jan. 26, 2010: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" before “computer readable medium” to the claim.  Such an amendment would not raise an issue of new matter in this case, because Applicant has support for both embodiments in the disclosure filed as noted above. Therefore, claims 39-42 do not pass step 1 or are not directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 23-38 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of providing targeted content by filtering content based on user input, user profile, and/or location data which falls at least within one of the enumerated groupings of abstract ideas, namely certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 23-38 at least are one or more processors, one or more storage devices, a real-time mobile chat session, a mobile chat server, API, user device location, and dictionary database. As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) (see MPEP 2106.05(f)) in a technological environment (see MPEP 2106.05(h) by performing insignificant extra solution activity such as data gathering (see MPEP 2106.05(g)). )). The overall process is similar to EPG in which data is collected, analyze, and result of the analysis of collected data outputted. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0061]-[0068], [0074]-[0086]; [00134]. The claims are implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0069]-[0071]; [0103] - not a technical one. Further, the additional elements merely generally link the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h), and for instance again note "a server interfacing with a mobile chat session hosted by a mobile chat server via a network" which gathers user/client/consumer device based input and location data [such extraction or parsing, and determination is being considered as insignificant extra solution activity such as data gathering (see MPEP 2106.05(g))] such that it can be analyzed to provide appropriate output on client user device(s) display rendering chat session).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted content by filtering content based on user input, user profile, and/or location data which falls at least within one of the enumerated groupings of abstract ideas, namely certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 23-38, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted content by filtering content based on user input, user profile, and/or location data which falls at least within one of the enumerated groupings of abstract ideas, namely certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	Regarding insignificant extra-solution activity such as data gathering e.g. input data and location data of client device using GPS, such data gathering is indeed well-understood, routine, or conventional, see at least 
	(i) Extracting/parsing input data: Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, i.e. parsing and comparing data (Berkheimer);
	(ii) GPS location data: see Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
- see Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
- see Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	(I) Next, in view of compact prosecution, the Examiner also provides citation to a publication which explicitly states that user input based data processing implemented in technical environment here, is indeed well-understood, routine, conventional activity. The Examiner relies on Carlson et al. (Pub. No. US 2007/0043878), hereinafter Carlson, to demonstrate that the additional element are widely prevalent or in common use in the relevant field to again establish the well-understood, routine, conventional nature of the additional element(s) - see Carlson paragraph [0029] note "Bot 10 may include a variety of software or hardware components known in conventional bots for handling content received from a user. In embodiments, bot 10 may be configured to accept and respond using natural language content. A variety of methods are known for providing bots with natural language capabilities. Examples of such methods are disclosed in U.S.  Pat.  No. 6,754,647, to Tackett, entitled "Method And Apparatus For Hierarchically Decomposed Bot Scripts;" published U.S.  Patent Application No. 2003/0182391A1 to Leber et al., entitled "Internet Based Personal Information Manager;" and published U.S.  Patent Application No. 2002/0133347A1 to Schoneburg et al., entitled "Method And Apparatus For Natural Language Dialog Interface." Each of these references is incorporated by reference herein in its entirety.  It is understood that a variety of other known natural language schemes may be utilized by bot 10 to interact with a user."; and 
	(II) claimed interfaces and other computer components/functions are indeed well-understood, routine, conventional activity, 
		(a) see at least as-filed spec. para. [0068] note "Communication with hardware and software modules executing outside of the app is typically provided via application programming interfaces (APIs) provided by the mobile device operating system."; 
		(b) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and
		(c) collecting and comparing known information (Classen); creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); and obtaining and comparing intangible data (CyberSource) such as to confirm validity of terms using dictionary database.

	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Reasons for withdrawal of Rejection under 35 USC § 102/103
4.	The Examiner had previously rejected in the parent (now patent 11,348,141) previously pending claims 1-8, and 12-19 under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (Patent No.: US 8,239,461) referred to hereinafter as Jones, in view of McCormack (Pub. No.: US 2005/0021652), in view of Joo et al. (Pub. No.: US 2014/0207882), referred to hereinafter as Joo, and in view of Ramer et al. (Pub. No.: US 2014/0046761) referred to hereinafter as Ramer; and previously pending claims 9-10 and 20-21 under 35 U.S.C. 103(a) as being unpatentable over Jones in view of McCormack, Joo, Ramer, in view of Cauchois et al. (Pub. No.: US 2013/0346886), referred to hereinafter as Cauchois in the Non-Final Rejection of record 09/10/2021 - which were narrower in scope. 
	However, based on the claims as amended per the Examiner’s Amendments included in the Notice of Allowance and Fees Due (PTOL-815) of record 02/02/2022 the prior art relied upon, already of record (as noted on previous PTO-892 forms of record), and being made of record based on an updated search conducted in view of filed claim amendments (note PTOL-892 being attached herewith) fails to, singularly and/or in combination, teach the claim elements as incorporated through amendments and when the specifics of the claims (1, 12, or 23) are considered as a whole. 
	Turning to instant application, based on conducting an updated search the Examiner discovered the following pertinent references: 
	- Pub. No.: US20140040274 see [0022] A method of disambiguating user intent in conversational interactions for information retrieval is provided. The method includes providing access to a set of content items. Each of the content items is associated with metadata that describes the corresponding content items. The method also includes providing access to structural knowledge that shows semantic relationships and links among the content items and providing a user preference signature that describes preferences of a user for at least one of (i) particular content items and (ii) metadata associated with the content items. The method further includes receiving a first input from the user. The first input is intended by the user to identify at least one desired content item. The method also includes determining an ambiguity index of the first input. The method includes, upon a condition in which the ambiguity index exceeds a first threshold value, determining a query input based on the first input and at least one of the structural knowledge, the user preference signature, a location of the user, and a time of the first input and selecting a subset of content items from the set of content items based on comparing the query input and the metadata associated with the subset of content items. The method also includes, upon a condition in which the ambiguity index does not exceed the first threshold value, selecting a subset of content items from the set of content items based on comparing the first input and the metadata associated with the subset of content items.; [0030] In an embodiment, a system for disambiguating user intent in conversational interactions for information retrieval is provided. The system includes computer readable instructions encoded on a non-transitory computer readable medium. The computer readable instructions cause a computer system to provide access to a set of content items, each of which are associated with metadata that describes the corresponding content items and provide access to structural knowledge, the structural knowledge showing semantic relationships and links among the content items. The computer readable instructions also cause the computer system to provide a user preference signature describing preferences of a user for at least one of (i) particular content items and (ii) metadata associated with the content items, receive a first input from the user intended by the user to identify at least one desired content item, and determine an ambiguity index of the first input. The computer readable instructions further cause computer system to, upon a condition in which the ambiguity index exceeds a first threshold value, determine a query input based on the first input and at least one of the structural knowledge, the user preference signature, a location of the user, and a time of the first input and select a subset of content items from the set of content items based on comparing the query input and the metadata associated with the subset of content items. The computer readable instructions also cause computer system to, upon a condition in which the ambiguity index does not exceed the first threshold value, select a subset of content items from the set of content items based on comparing the first input and the metadata associated with the subset of content items.
	- US20170024657 see Title: Fuzzy autosuggestion for query processing services; [0004] "Results of the searching may be compared to a results threshold and, consequent to determining that the results threshold is not satisfied, the server system may initiate fuzzy searching of the data store based at least in part on the first set of characters to generate a first set of one or more geo-specific suggestion. A first set of fuzzy searching operations may be performed by the server system based at least in part on the identifiers for the geographical area and the first set of characters, where the first set of fuzzy searching operations is at least partially a function of a number of characters corresponding to the search query. The first set of fuzzy searching operations may include one or a combination of the following. Based at least in part on the number of characters corresponding to the user input for the search query, a first fuzzy matching method may be selected from a plurality of fuzzy matching methods. The data store of the server system may be searched with the first fuzzy matching method to identify non-exact matches of the first set of characters with the candidate data from the data store, and, based at least in part on the non-exact matches, candidate data sets corresponding to the first set of one or more geo-specific suggestions may be selected, where each geo-specific suggestion of the first set of one or more geo-specific suggestions corresponds to one or more respective geolocations within the geographical area. The candidate data sets corresponding to the first set of one or more geo-specific suggestions may be ranked based at least in part on a respective modification distance between each geo-specific suggestion of first set of one or more geo-specific suggestions and the user input for the search query. A second set of candidate data sets corresponding to a second set of one or more geo-specific suggestions may be selected based at least in part on the ranking. At least one geo-specific suggestion of the second set of one or more geo-specific suggestions may be transmitted by the server system to the end-user device to cause indication of the at least one geo-specific suggestion as a user-selectable option via the user interface to complete the search query with the at least one geo-specific suggestion in a search query field for a search engine and/or to submit the at least one geo-specific suggestion to the search engine as a selected search query."; [0262] "if no local result or too few local results are found for the partially entered query, fuzzy search methods discussed herein may be employed to loosen the strictness of the searching. Fuzzy searching could, for example, be used after iteratively expanding the search area to a certain threshold (say, for example, an entire metro area corresponding to the area of interest indicated by the location information). The search string could be compared to index entries to assess similarity and to allow for approximate matching."; [0340] " a linguistic assessment may be performed to identify a query having one or more invalid words. Hence, the linguistic threshold may specify a number of invalid words. Invalid word identification may be based at least in part on the results of the search not matching one or more of the query words. For example, one or more of the query words may have been omitted by the search to yield the search results; one or more of the query words may not have matched any candidate data. Invalid word identification may be based at least in part on one or more of the query words not being found in one or more indexes and/or dictionaries searched by the information handling engine 246. In some embodiments, the spellchecking engine 246A may identify invalid words based at least in part on the index(es) 253 and/or filter(s) 254. In some embodiments, the infrastructure 102 may maintain other local and/or global dictionaries accessible for linguistic assessment."; [0347] "fuzzy matching operations may be contingent on the number of words in the query string. With some embodiments, different fuzzy matching methods may be used and the determination of which one or more particular fuzzy matching methods are to be used may be a function of query string length. In certain embodiments, the determination of which one or more particular fuzzy matching methods are to be used may be a function of the number of words in the query string. Hence, as indicated by block 2204, it may be determined whether a word threshold has been met."
	However, based on the following claim limitations as filed in the instant application, the Examiner finds that prior art neither anticipates nor makes obvious the claims in instant application, at least note as follows:
determine a number of search parameter values associated with one or more search terms included in the message; determine a predefined search parameter value associated with the one or more search terms; compare the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more; in response to a determination that the predefined search parameter value is missing based on the number of search parameter values being below the threshold number of search parameter values, transmit first output chat data to the mobile chat server to render the first output chat data via an electronic interface of the user device during the real-time mobile chat session, wherein the first output chat data is a defined request to obtain one or more additional search terms from additional message text provided during the real-time mobile chat session, and wherein the defined request satisfies both the predefined search parameter value and the threshold number of search parameter values; receive the one or more additional search terms during the real-time mobile chat session; determine second output chat data based at least in part on the one or more search terms, the one or more additional search terms, and the location data associated with the user device; and transmit the second output chat data to the mobile chat server to render the second output chat data via the electronic interface during the real-time mobile chat session.
Accordingly, a prima facie case of obviousness without relying upon impermissible hindsight (which is improper) could not be established against the claims. Therefore, the prior art based rejection remain withdrawn.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited, if any, should be duly noted by the Applicant as they can be subsequently used during prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688